       In the United States Court of Federal Claims
                                       No. 16-840C
                                 (Filed: March 14, 2019)

************************************
                                    *
BITMANAGEMENT SOFTWARE              *
GMBH,                               *
                                    *
                  Plaintiff,        *
                                    *
            v.                      *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
*************************************

                                         ORDER

        On March 14, 2019, the Court heard oral arguments concerning the Government’s
motion to postpone trial and reopen discovery or, in the alternative, to strike. Pursuant to
that proceeding, the Plaintiff withdrew Mr. Mark Pfarrer as a proposed witness for trial as
well as the proposed exhibit relating to Mr. Pfarrer. In addition, the Court held the
following:

   1. The Government’s oral motion to depose Mr. Pfarrer was denied;
   2. Mr. Pfarrer may be used as an impeachment witness at trial;
   3. The six documents the Plaintiff produced to the Government on March 6, 2019—
      excluding the document concerning Mr. Pfarrer—can be used at trial; and
   4. The Government shall file a supplemental final exhibit list containing documents
      in rebuttal to the Plaintiff’s newly identified documents no later than April 4,
      2019.

   IT IS SO ORDERED.


                                                             s/ Edward J. Damich
                                                             EDWARD J. DAMICH
                                                             Senior Judge
